DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/31/2022, 8/11/2021 and 6/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “in which a polarizing sheet heat-bent for injection molding is cumulatively packaged by means of a non-adhesive isolation film…”  (line 1-4) is vague and renders the claims indefinite. It appears that only one polarizing sheet heat-bent or one heat-bent polarizing sheet is cited for the molding process of cumulatively packaging. However, instant disclosure teaches that more than one heat-bent polarizing sheet comprising in the package (see fig. 1). It is unclear how to cumulatively packaging with one heat-bent polarizing sheet in claimed package. 

Further, the term of “substantial”  (line 9) is vague and renders the claims indefinite. The term of “substantial” does not give a scope limitation on claimed protective-film removal work. One of ordinary skill in the art would not know how much work should or should not do on the claimed protective-film removal work.
More, claim does not cite any protective-films, that is, claimed package may not comprise protective-films, so “protective-film removal work” becomes undefined.

Claims 2-15 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claims 4, the term of “the transparent plastic sheet” (line 2) is indefinite and lacks antecedent. Claim 4 depends on claim 1, but nowhere in neither claim 1 nor claim 4 cites “a transparent plastic sheet air”.

Regarding claims 7, the terms of “the primary package” and “the secondary package” (line 2-3) are indefinite and lacks antecedent. Claim 7 depends on claim 1, but nowhere in neither claim 1 nor claim 7 cites “a primary package” and “a secondary package”.

Claim 8 (line 2), Claim 9 (line 2-3), Claim 10 (line 3) and  Claim 11 (line 2-3) have same undefined issues as that of claim 7.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Yoshida et al (WO 2016067937, US equivalent US 20170343703, all the line numbers listed below are line numbers in the US equivalent) in a view of Nasu et al (JP 2007253992, English translation attached, all the line numbers listed below are line numbers in the English translation).

Regarding Claim 1, Yoshida teaches a package of a heat-bent polarizing sheet (abstract), in which a polarizing sheet heat-bent for injection molding is cumulatively packaged by means of an isolation film so as to withstand moisture, and then stored or transported, wherein the heat-bent polarizing sheet is a heat-bent polarizing sheet that can be used in injection molding without performing preliminary drying as a pretreatment of injection molding and without substantial protective-film removal work.
(¶[0023], line 1-13, A package of a heat-bent polarizing sheet for producing an injection-molded polarizing lens, in which a laminated polarizing sheet prepared by bonding a transparent plastic sheet onto each of two sides of a polarizing film formed of a uniaxially stretched polyvinyl alcohol resin film…..; ¶[0024], line 1-5, wherein the heat-bent polarizing sheet is a heat bent polarizing sheet that is stored or transported in a dampproof package and can be used in injection molding without performing preliminary drying as a pretreatment of injection molding; also see page 10, left col., claim 1; --no protective-film involved).

But Yoshida does not specifically disclose that wherein a non-adhesive isolation film is used as the packaging film.

However, Nasu teaches a packaging method for an optical film stacked body (abstract; figs. 1-3), wherein a non-adhesive isolation film is used as a packaging film (¶[0017], line 1-4, Examples of the packaging film (7) include films or bags made of polyethylene (PE) such as linear low-density polyethylene (LLDPE) and polypropylene such as polypropylene (PP); ¶[0004], line 1-10, the wrapping film (7), a normal wrapping film such as a polyethylene film, a polyolefin film such as a polypropylene film, --- non-adhesive isolation film).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Yoshida by the packaging method of Nasu for the purpose to prevent foreign substances such as dust from being mixed in (¶[0018], line 1-2).

Regarding Claim 2, Yoshida - Nasu combination teaches that the package of the heat-bent polarizing sheet according to Claim 1, wherein the packaged heat-bent polarizing sheet has a moisture content of 0.35 wt% or less and preferably 0.3 wt% or less (¶[0026], line 1-3, the packaged heat-bent polarizing sheet has a moisture content of 0.35 wt % or less and preferably 0.3 wt % or less, as disclosed in Yoshida).

Regarding Claim 3, Yoshida - Nasu combination teaches that the package of the heat-bent polarizing sheet according to Claim 1, wherein an amount of water vapor in gas inside the package is 15 g/m3 or less and preferably 14 g/m3 or less (¶[0027], line 1-2, an amount of water vapor in gas inside the package is 15 g/m3 or less and preferably 14 g/m3 or less, as disclosed in Yoshida).

Regarding Claim 4, Yoshida - Nasu combination teaches that the package of the heat-bent polarizing sheet according to Claim 1, wherein the transparent plastic sheet has a thickness of 0.1 to 1 mm and is a transparent plastic film or sheet containing at least one selected from the group consisting of an aromatic polycarbonate, polyacrylate, polyamide, acetylcellulose, and a composition containing an aromatic polycarbonate and an alicyclic polyester (¶[0031], line 1-6, the transparent plastic sheet has a thickness of 0.1 to 1 mm and is a transparent plastic film or sheet containing at least one selected from the group consisting of an aromatic polycarbonate, polyacrylate, polyamide, acetylcellulose, and a composition containing an aromatic polycarbonate and an alicyclic polyester, as disclosed in Yoshida).

Regarding Claim 5, Yoshida - Nasu combination teaches that the package of the heat-bent polarizing sheet according to Claim 1, wherein the package is a primary package in which several dozen to several hundred heat-bent polarizing sheets which separated from protective films used during heat bending are cumulatively packaged by means of a non- adhesive isolation film, and a durable secondary package in which a plurality of the primary packages are packaged (¶[0035], line 1-4, the package is a primary package in which several dozen to several hundred heat-bent polarizing sheets are packaged or a durable secondary package in which a plurality of the primary packages are packaged, as disclosed in Yoshida; ¶[0017], line 1-4, Examples of the packaging film (7) include films or bags made of polyethylene (PE) such as linear low-density polyethylene (LLDPE) and polypropylene such as polypropylene (PP), as disclosed in Nasu).

Regarding Claim 6, Yoshida - Nasu combination teaches that the package of the heat-bent polarizing sheet according to Claim 1, wherein the non-adhesive isolation film is selected from polyolefin film (¶[0017], line 1-4, Examples of the packaging film (7) include films or bags made of polyethylene (PE) such as linear low-density polyethylene (LLDPE) and polypropylene such as polypropylene (PP); ¶[0004], line 1-10, the wrapping film (7), a normal wrapping film such as a polyethylene film, a polyolefin film such as a polypropylene film, --- non-adhesive isolation film, as disclosed in Nasu).

Regarding Claim 7, Yoshida - Nasu combination teaches that the package of the heat-bent polarizing sheet according to Claim 1, wherein the primary package or the secondary package has a sufficient buffer layer at least around the package and the buffer layer is formed of a non- or low- dust-generating material or covered with a non- or low-dust- generating material so that the buffer layer has a non- or low-dust-generating property (¶[0036], line 1-5, the primary package or the durable secondary package has a sufficient buffer layer at least around the package and the buffer layer is covered with a non- or low-dust-generating material so that the buffer layer has a non- or low-dust-generating property, as disclosed in Yoshida).

Regarding Claim 8, Yoshida - Nasu combination teaches that the package of the heat-bent polarizing sheet according to Claim 1, wherein the primary package is a package in which heat-bent polarizing sheets are accommodated in a loadable container and the container is formed of a non- or low-dust-generating material or covered with a non- or low- dust-generating material so that the container has a non- or low-dust-generating property (¶[0037], line 1-6, the primary package is a package in which heat-bent polarizing sheets are accommodated in a loadable container and the container is formed of a non- or low-dust-generating material or covered with a non- or low-dust-generating material so that the container has a non- or low-dust-generating property, as disclosed in Yoshida).

Regarding Claim 9, Yoshida - Nasu combination teaches that the package of the heat-bent polarizing sheet according to Claim 1, wherein a package material used in the secondary package is at least one selected from a single-wall corrugated fiberboard, a double-wall corrugated fiberboard, a triple-wall corrugated fiberboard, a plastic, a corrugated plastic, etc. (¶[0038], line 1-5, a package material used in the secondary package is at least one selected from a single-wall corrugated fiberboard, a double-wall corrugated fiberboard, a triple-wall corrugated fiberboard, a plastic, a corrugated plastic, etc., as disclosed in Yoshida).

Regarding Claim 10, Yoshida - Nasu combination teaches that the package of the heat-bent polarizing sheet according to Claim 1, wherein a dampproof package material is used in packaging of the primary package or the durable secondary package (¶[0040], line 1-3, a dampproof package material is used in packaging of the primary package or the durable secondary package, as disclosed in Yoshida).

Regarding Claim 11, Yoshida - Nasu combination teaches that the package of the heat-bent polarizing sheet according to Claim 1, wherein air inside packaging of the primary package and/or the secondary package is substituted with dry air or nitrogen, or the pressure thereof is reduced inside (¶[0041], line 1-3, in a packaging step that uses the dampproof package material, inside air is substituted with dry air or nitrogen, as disclosed in Yoshida). 

Regarding Claim 12, Yoshida - Nasu combination teaches that the package of the heat-bent polarizing sheet according to Claim 1, wherein a desiccant is enclosed and the desiccant is at least one selected from silica gel, quicklime, a calcium chloride processed product, silica alumina gel, clay, and a sheet-shaped desiccant (¶[0043], line 1-5, a desiccant is enclosed in the package that uses the dampproof package material and the desiccant is at least one selected from silica gel, quicklime, a calcium chloride processed product, silica alumina gel, viscosity, and a sheet-shaped desiccant, as disclosed in Yoshida).

Regarding Claim 13, Yoshida - Nasu combination teaches that the package of the heat-bent polarizing sheet according to Claim 1, wherein a sensor that detects packaging conditions is enclosed and the sensor detects water vapor partial pressure or oxygen (¶[0044], line 1-4, a sensor that detects packaging conditions is enclosed in the package that uses the dampproof package material and the sensor detects water vapor partial pressure or oxygen, as disclosed in Yoshida).

Regarding Claim 14, Yoshida - Nasu combination teaches that the package of the heat-bent polarizing sheet according to Claim 1, wherein the package is sealable or easy-sealable after the package is unsealed (¶[0045], line 1-3, the package that uses the dampproof package material is sealable or easy-sealable after the package is unsealed, as disclosed in Yoshida).

Regarding Claim 15, Yoshida - Nasu combination teaches that the injection-molded polarizing lens, in which the heat- bent polarizing sheet stored in the package according to Claim 1 is a heat-bent polarizing sheet that is subjected to injection molding without performing preliminary drying as a pretreatment of injection molding and without substantial protective-film removal work (¶[0023], line 1-13, A package of a heat-bent polarizing sheet for producing an injection-molded polarizing lens, in which a laminated polarizing sheet prepared by bonding a transparent plastic sheet onto each of two sides of a polarizing film formed of a uniaxially stretched polyvinyl alcohol resin film…..; ¶[0024], line 1-5, wherein the heat-bent polarizing sheet is a heat bent polarizing sheet that is stored or transported in a dampproof package and can be used in injection molding without performing preliminary drying as a pretreatment of injection molding; also see page 10, left col., claim 1; --no protective-film involved, as disclosed in Yoshida).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872